Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claims 1 – 21 are pending in this application. Claims 1, 20 and 21 are independent.



















Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness‐type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used
to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal
disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 – 21 are provisionally rejected on the ground of nonstatutory obviousness‐type double patenting as being unpatentable over claims 1 – 21 of allowed U.S. Pat. Application Ser. No. 16/258,232 (herein referred to as '232 Application).
claim 1 of the instant application are anticipated by claim 1 of allowed '232 Application. Since the said claims of the instant application are not patentably distinct from the said claims of allowed '232 Application, it is as such unpatentable for obvious‐type double patenting for the reasons below:
[AltContent: textbox (A computerized system for providing a dynamically-updated musculoskeletal representation of a hand, the system comprising: a plurality of neuromuscular sensors configured to continuously record a plurality of neuromuscular signals from a user; and at least one computer processor programmed to: provide as input to a trained statistical model, the plurality of neuromuscular signals; temporally smooth in real-time an output of the trained statistical model; determine, based on the smoothed output of the trained statistical model: position information describing a spatial relationship between two or more connected segments of the musculoskeletal representation; force information describing a force exerted by at least one segment of the musculoskeletal representation; and update the musculoskeletal representation of the hand based, at least in part, on the position information and the force information.)][AltContent: textbox (A computerized system for providing a dynamically-updated musculoskeletal representation of a hand, the system comprising: a plurality of neuromuscular sensors configured to continuously record a plurality of neuromuscular signals from a user; and at least one computer processor programmed to: provide as input to a trained statistical model, the plurality of neuromuscular signals; temporally smooth in real-time an output of the trained statistical model; determine, based on the smoothed output of the trained statistical model: position information describing a spatial relationship between two or more connected segments of the musculoskeletal representation; force information describing a force exerted by at least one segment of the musculoskeletal representation; and update the musculoskeletal representation of the hand based, at least in part, on the position information and the force information.)][AltContent: textbox (Claim 1 of '232 Application)][AltContent: textbox (Claim 1 of instant application)]	


















As to the dependent claims, their limitations are also met by the corresponding dependent claims of the '232 Application.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 disclose(s) statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) and embrace subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.

Claim 21 recites "…A computer-readable medium encoded with a plurality of instructions…" As a result, the claim fails to limit the medium to the statutory embodiments. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24,2009; p. 2.. In an effort to assist the Inventor(s) (or (pre-AlA) Applicant(s)) in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the Examiner suggests the following approach: a claim/ claims drawn to such a 


















Allowable Subject Matter
Claims 1, 20 and 21 are objected to as being allowable (i.e. following a resolution to both the 35 USC 101 and double patenting rejections above) including all of the limitations of the base claim(s) and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
Hazra, Siddharth S. (US-20170123487-A1, hereinafter simply referred to as Hazra) provides a system and methods of the embodiments described herein take advantage of an ultrasound transmitter and receiver (which when combined, are commonly known as a "transducer" or "transceiver") that can be worn on an anatomical feature of the user such as wrist or head, to map a spatio-temporal cross-section of the feature. Since the wrist contains a confluence of numerous musculoskeletal mechanical elements of the hand, thumb and fingers (i.e., flexors/extensors/abductors/adductors and tendons), their flextensional / extensional motion and tissue deformations can be readily detected using the disclosed ultrasound transceiver or transceiver array; and
Herrmann, Erik (US-20170119472-A1, hereinafter simply referred to as Herrmann) provides a method of spine alignment in accordance with an example embodiment. A method of spine alignment using a spine measurement system is disclosed. The method can be practiced with more or less steps and is not limited to the order of steps shown. The method is not limited to the spine example but can be used for hip, knee, shoulder, ankle, elbow, spine, hand, wrist, foot, bone, and musculoskeletal system.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDOWU O OSIFADE whose telephone number is (571)272-0864. The Examiner can normally be reached on Monday-Friday 8:00am-5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kim Vu can be reached on (571) 272 -3859. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IDOWU O OSIFADE/Primary Examiner, Art Unit 2666